Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                         Nos. 04-17-00366-CR & 04-17-00367-CR

                                   Roger Trudell DAVIS,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                       Trial Court Nos. 2015CR3461 & 2015CR6145
                          Honorable Steve Hilbig, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s judgments of
conviction are AFFIRMED.

       SIGNED August 8, 2018.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice